EMMONS, Circuit Judge,
In deciding the questions involved in these cases, entered into a very learned and thorough discussion of the history of admiralty law in this country. and of the state lien or watercraft laws of the several states, with the long line of conflicting and varying authorities upon the subject, especially as shown in the history of the decisions of the supreme court of the United States upon the whole subject of admiralty and state law jurisdiction. Held: In affirmance of the decision of Judge Sherman [case unreported], that the mortgages upon these propellers should be paid, without reference to any liens asserted under the state watercraft law. That all such state liens were void under the recent decisions of the supreme court of the United States, although it was difficult to reconcile with these decisions the dictum of Mr. Justice Clifford in the Belfast Case, reported in 7 Wall. [74 U. S.] 624, and referred to in [Leon v. Galceran] 11 Wall. [78 U. S.] 188. The case of The Josephine, 39 N. Y. 19, and a recent decision of Judge Blatchford, reported in the last number of the Internal Revenue Record,1 and cases in other states, were referred to in furtherance of this doctrine. The judge further said in effect that this view of the case made it unnecessary to decide what would be the relative rank of mortgages recorded under the national law and state liens, if valid.

 [See The Edith, Case No. 4.2S2.]